DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  in the clean copy of the substitute specification dated February 14, 2022, replace “RWV” with “RWK” after “cleaning water”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103056291 A, of which a copy of the Chinese document with a machine translation was provided with the Information Disclosure Statement dated February 25, 2022.

mixing the foundry sand mixture with cleaning water to form a slurry in order to dissolve and rinse out inorganic binder residues contained in the foundry sand mixture; and
separating the cleaning water contaminated with the inorganic binder residues from the molding sand contained in the slurry, wherein a process temperature of the slurry formed from the cleaning water and the foundry sand mixture is between 50°C and 200°C (over 90°C – see abstract).
Regarding claims 3 and 10, the molding material fragments contained in the foundry sand mixture are mechanically separated into grains prior to mixing with the cleaning water, followed by removal of the cleaning water (see translation).
Regarding claim 6, the contaminated cleaning water accumulating in work step b), or the separation step, is to be reused at least once for work step a), or the mixing step (see translation).
Regarding claim 12, the foundry sand mixture contains a proportion of fragments or grains of casting cores that has been formed from the molding sand and an organic binder to define the properties of the molding material (see translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7-9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103056291 A.
Regarding claims 4 and 5, CN ‘291 fails to explicitly mention that the foundry sand mixture (contaminated cleaning water to be separated from molding sand) passes 
Regarding claim 7, the contaminated cleaning water accumulating in work step b), or the separation step, is to be reused at least once for work step a), or the mixing step (see abstract and translation), and it would have been obvious to one of ordinary skill in the art to repeat the cycle of reusing until separation or binder solubility is attained at a desired value, in order to improve separation between the contaminated cleaning water and the molding sand.
Regarding claims 8 and 9, CN ‘291 fails to explicitly teach a range of pH values between 5 and 9, as well as the use of a diluted acid as a neutralization solution.  However, it would have been obvious to one of ordinary skill in the art to obtain a solution that is within the parameters to break down the binder in the foundry sand mixture, in order to obtain improved separation of the foundry sand mixture into its individual components for subsequent reuse.  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges of pH values through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding claim 14, any organic binder residue would be burned during a heating and drying process of the molding sand (see translation).
Regarding claim 15, CN ‘291 fails to teach classification of the sand sizes into at least two portions.  However, it would have been obvious to one of ordinary skill in the art to separate different sand sizes, in order to provide the next compacted core by separating various components of the foundry sand mixture.

Response to Arguments
The examiner acknowledges the applicants’ amendment received by the USPTO on February 14, 2022.  The two Information Disclosure Statements dated October 5, 2021, as well as an Information Disclosure Statement dated February 25, 2022, have 

Applicants’ arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicants' submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on February 25, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        March 7, 2022